 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDCoble Dairy Products Cooperative,Inc.andChauf-feurs, Teamsters and Helpers Local Union No. 391,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,Petitioner.Cases 11-CA-4901 and 11-RC-3500August 1, 1973DECISION,ORDER,AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING, KENNEDY, AND PENELLOOn November 29, 1972, Administrative Law JudgeJames V. Constantine issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.'We do not agree with the Administrative LawJudge's conclusion that Beck was unlawfully dis-charged. In the first place, the record does not supporthis finding that Respondent had knowledge of Beck'sunion activity. As described by the AdministrativeLaw Judge, Beck's union activity was that, "A fewweeks before he was discharged in 1972 he not onlysigned a union card but also distributed union cardsand handbills to employees of Respondent." Butthere is no direct evidence of Respondent's awarenessof this activity and it does not appear to have beenconducted in circumstances which would warrant aninference of knowledge thereof by Respondent.'Equally without adequate record support, even as-1The General Counsel did not file exceptions to the dismissal of certain8(a)(1) allegations of the complaintIt appears to us that the Administrative Law Judge inadvertently omittedthe word "not" between the words "does" and "violate" on p 5, 16, of hisDecision, and we hereby correct that inadvertencein Crosby's case, we disclaim reliance on the fact that Personnel ManagerWorrell was unable to give Crosby a reason for his termination The recorddoes not show that Worrell knew why Crosby was being discharged, he wascarrying out orders from Plant Manager Townsend and was not aware of thecircumstances attending the discharge decision However, this does not affectour agreement with the ultimate conclusion of the Administrative Law Judgeas to Crosby2The fact that the Administrative Law Judge also found that there was nodirect evidence of Respondent's awareness of Beck's union activity and wascompelled to rely on an inference of such knowledge, without any mentionof Beck's testimony quoted by Member Fanning, in fn4, infra,has led usto the conclusion that the Administrative Law Judge, who did not credit Beckin all respects, did not accept that testimony as fact eithersuming Respondent acquired knowledge of Beck'sunion activity, is the Administrative Law Judge'sfinding that the discharge of Beck was motivated bysuch activity. Beck, together with other employees,was insubordinate in refusing to obey an order to haulcrates. There is a conflict in the evidence, not resolvedby the Administrative Law Judge, as to the impact ofthis refusal to work, Respondent claiming that itcaused a shutdown of the department, idling 60 men.In any event, we cannot agree with the AdministrativeLaw Judge that Beck's dereliction was condoned byRespondent because it did not discharge him until 4days later or that it was of no concern to Respondent"until it was ascertained that he was engaging inunion activity." The record shows that Respondent'sdivision manager moved to discipline those who par-ticipated in the refusal to work, Beck included, imme-diately upon receiving a report of the incident.' Andthere is no indication in the record that Beck engagedin any union activity subsequent to this misconduct orthat Respondent thereafter became aware of the priorunion activity by him.In these circumstances, and upon the entire record,we are not satisfied that the General Counsel hasshown by a preponderance of the evidence that Beckwas discharged for union activity rather than forcause.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Coble Dairy Products Coop-3Williamson, one of those involved, was not dischargedbecause Supervi-sor Rummageexpressed the belief that Williamson had been intimidated bythe others in his refusal to work and asked that an exceptionbe made in hisfavorNor can we attach the same significance as MemberFanning toRespondent's failure to take disciplinary action against HughesHughes wasconsidered by Supervisor Rummage to be an excellent employee and thecircumstances attending his failure on certain occasions to respond immedi-ately to orders must be viewed differently than the concerted refusal to workinwhich Beck participated4Member Fanningdisagrees and would adopt the Administrative LawJudge's finding that Beck was discriminatorily discharged For the reasonsgiven by the Administrative Law Judge, he disagreeswith his colleagues'finding that the evidence is insufficient to establish that Respondent hadknowledge of Beck's union activities in addition, he relies alsoon Beck'suncontroverted testimony that "Yes, I told [SupervisorRummage] that I wasdefinitely for the Union and I thought that it would really help because itdidn't look like the Company was going to try to help the employees "In support of the Administrative Law Judge's finding thatthe reason givenfor Beck's discharge (insubordination) was a pretext,Member Fanning alsoviews as significant other evidenceWilliamson, who withBeck refused tohaul crates momentarily, was not fired, but hassince beenpromoted to theposition of group leader Daryl Hughes, who has recently voluntarily leftRespondent's employ, testified that he previously engaged in this same con-duct as Beck without being subject to disciplinary action On cross-examina-tionSupervisorRummage acknowledged that Hugheson numerousoccasions failed to respond immediately and disciplinary action was nevertaken205 NLRB No. 29 COBLE DAIRY PRODUCTS161erative, Inc., Lexington, North Carolina, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order as modifiedherein:1.Delete the name "Joey Beck" from section 2(a).2.Substitute the attached notice for the Adminis-trative Law Judge's notice.IT IS FURTHER ORDERED that the election held on May18, 1972, in Case 11-RC-3500 be, and it hereby is, setaside.'[Direction of Second Election andExcelsiorfoot-note omitted from publication.]alent one, without prejudice to the semority andother rights and privileges enjoyed by each, andmake each whole for any loss of pay he may havesuffered by reason of his discharge, with interestat the rate of 6 percent per annum.All our employees are free to become, remain, orrefuse to become or remain members of said LocalUnion No. 391, or any other labor organization.COBLE DAIRY PRODUCTSCO-OPERATIVE, INC(Employer)5 Since we find that Beck was not unlawfully discharged,we do not relyon that discharge in setting aside the election.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT discourage membership in Chauf-feurs, Teamsters, and Helpers Local Union No.391, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America, or any other labor organiza-tion, by discharging employees or otherwise dis-criminating in any manner in respect to theirtenure of employment or any term or conditionof employment.WE WILL NOT coercively interrogate employeesabout their and other employees' union member-ship, activities, and desires.WE WILL NOT promise increases in wages orother benefits to employees in order to discour-age membership in, interest in, or activities forthe above-named Local Union No. 391, or anyother labor organization.WE WILL NOT grant to employees wage increas-es, paid holidays, and other benefits in order todiscourage membership in, interest in, or activi-ties on behalf of said Local Union No. 391, orany other labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseand enjoyment of rights guaranteed to them bySection 7 of the National Labor Relations Act.WE WILL offer Franklin Owens, David L. Cros-by, and Thomas Fowler, each immediate and fullreinstatement to his former position or, if suchposition no longer exists, to a substantially equiv-DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1624 Wachovia Building, 301 NorthMain Street, Winston-Salem, North Carolina 27101,Telephone 919-723-9211, Ext. 360.DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Administrative Law Judge: This isan unfair labor practice case and a representative case, con-solidated and litigated pursuant to Section 10(b) of the Na-tional Labor Relations Act, herein called the Act (29 U.S.C.160 (b) ). The unfair labor practice case (Case 11-CA-4901)was initiated by a complaint issued on July 28, and amend-ed on September 12, 1972, by the General Counsel of theNational Labor Relations Board, herein called the Board,through the Regional Director for the Region 11 namingCoble Dairy Products Cooperative, Inc., as the Respondent.Said complaint, as amended, is based on a charge, anamended charge, and a third amended charged filed onApril 17, May 19, June 5, and July 27, 1972, respectively, byChauffeurs, Teamsters, and Helpers Local Union No. 391,affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen, and Helpers of America. SaidCharging Party is herein called the Union or Local 391.In substance the complaint as amended on September 12,1972, alleges that Respondent violated Section 8(a)(1) and(3),and that such conduct affects commerce within themeaning ofSection 2(6) and (7), of the Act. The complaintwas also orally amended at the trial. Respondent has filedan answer and an amended answer. As amended said an-swer admits some of the allegations of the complaint asamended but denies that Respondent committed any unfairlabor practices. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the representation case (Case I1-RC-3500) the UnionIITHE LABOR ORGANIZATION INVOLVEDfiled a petition to represent an appropriate unit of theCompany's employees. The Regional Director on April 21directed an election thereon, and such election was held onMay 18, 1972.Pursuantto due notice this consolidated case came on tobe heard, and was tried before me, at Lexington, NorthCarolina, on September 19 and 20, 1972. All parties wererepresented at and participated in the trial, and had fullopportunity to introduce evidence,examineand cross-ex-amine witnesses,and offer oral argument. A brief has beenreceived from the General Counsel.The unfair labor practicecasepresents the following is-suesWhether Respondent:1.Threatened employees with reprisals if they got intothe Union or if the Union was voted in.2.Unlawfully interrogated employees concerning theirunion or concerted activities, concerning the identity ofemployees who had signed union cards, and as to theirvoting intentions in a representation election.3.Promised or granted employees benefits to forgetabout the Union or to refrain from union activities.4.Attempted to induce employees to remove their namesfrom the Union committee list, or to withdraw union au-thorization cards which they had signed.5.Discharged employees Beck, Owens, Crosby, Fowler,and Blum for engaging in union and other protected activi-ties.In the representation case the issues are whether the Em-ployer improperly interfered with the election, and thus theelectionshould be set aside, by:1.Grantinga wage increaseon March 17, 1972, after thepetition had been filed.2.Discharging members of the Union's organizing com-mittee.3.Coercing members of said organizing committee.4.Committed other acts which interfered with, and pre-cluded, a fair election.Upon the entire record in this case, and from my observa-tion of the demeanor of the witnesses, I make the following:FINDINGS OF FACTIAS TO JURISDICTIONCoble Dairy Products Cooperative, Inc., a North Caroli-na corporation, herein called the Employer, Respondent, orthe Company, is engaged at Lexington, North Carolina, inthe business of processing and distributing dairy products.During the year preceding the issuance of the complaint onJuly 28, 1972, the Company manufactured, sold, andshipped goods valued in excess of $50,000 directly to pointsoutside the State of North Carolina, and purchased materi-als valued in excess of $50,000 directly from points outsidesaid State. I find that the Company is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act, and that it will effectuate the purposes of the Actto assert jurisdiction over the Company in this proceeding.The Union is a labor organization within the meaning ofSection 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. General Counsel's EvidenceRespondent received a letter from the Union, dated Feb-ruary 22, 1972, notifying the former that the Union "is inthe process of organizing Coble Dairy Corp. . . .at itsLexington, N. C., facility," and listing 12 named employeesas composing members of "an in-plant committeeto assistthis Local Union in the organizing effort." (See G.C. Exh.2.)According to Respondent's process divisionmanager,Richard E. Black, this was the "first official notice" theCompany had of the Union's organizing efforts. However,Black stated that "there was a rumor" of the Union's cam-paign before this.Black also testified that Respondent made a check withother employers in the area to find out the "employmentbackground of the members of said in-plant committee."David Crosby was a member of said committee. Accordingto Black "we assumed that" Crosby had quit as he did notreport for work, and Crosby therefore "was discharged."Respondent "for years" has had an unwritten rule "that ifa man does not report for work, does not call his supervisor,or does not report in, after the second day, we assume thathe had quit, and we remove him from the payroll."Another employee on said committee is Thomas Fowler.As Black testified, Fowler also "did not report for work. Weassumed that he had quit, and he was discharged. This is ourpolicy." Black contended that Franklin Owens, anothermember of said committee, was discharged because he re-fused to obey an order of his supervisor, HenryRummage,to accompany Rummage to get some cases, so that Rum-mage was compelled to perform this task alone. AlthoughOwens "eventually did show up" Rummage had practicallycompleted the job by then. Employee Joe Beck, anothermember of said union committee, was discharged for thesame reasonas Owens, as testified by Black. This lack ofcases caused the milk pure pack department to close down"at least 30 minutes waiting oncases."Thus 50 to 60 em-ployees became idle. Employee Glen Blum quit, accordingto Black.Continuing, Black testified that on March 16, 1972, Re-spondent granted to its employeesa general wage increaseof 5-1/2 percent and six paid holidays. At no time in thepast had there been a general wage increase but, rather"employees would be given [consideration] for an increaseon their anniversary date." And at no time previously hadRespondent granted any paid holidays.1.The termination of Glen E. BlumAbout January15, 1972,Blum washired bythe Companyas an extra man in the sales department.As such he rode"with the supervisor when a man is sick and can'twork andhelps the supervisor with the route."Towards the end ofMarch he was no longer an extra man but was assigned to COBLE DAIRY PRODUCTSa school route,which included about 20 wholesale stops and5 schools. He was then told by his supervisor,Sales Manag-er Ralph Beam,that this route would be discontinued whenschool was out and that Blum would then resume his formerstatus of an extra man. Blum later was appointed to theUnion's in-plant committee. (See G.C. Exh. 2.)Sometime afterFebruary 15 Cliff Jonessucceeded in in-ducing Blum to sign a unioncard.Between March 1 andMay 30 SupervisorsMurphy and Weaverasked Blumwhether Blum thought "there were enough to support theunion,"if there were"any fromthe sales department thatwere supporting the union,"and whether Blum had signedsuch a card.Blum answered that he signed such a card. Inaddition SupervisorWilkes "asked me [Blum] the samequestions during the last 2 weeksinFebruary," and alsowhether Blum had been to union meetings and whetherBlum had distributed unioncards.Blum answered thesequestions in the affirmative.Further,Murphy,Wilkes, andWeaver asked Blum often what transpired at union meet-ings shortly after the meetings were held.Blum obtained several stickers at one of the union meet-ings.(See G.C. Exh.6.)He affixed one on the companytruck he drove and also on his own automobile.However,SalesManager Beam,in the presence of Harvey Lewis,instructed Blum to remove it immediately from said truckbecause it was companyproperty,adding that Blum wasfree tovoteas he pleased.This instruction does violateSection 8(a)(1) of the Act.About 2 daysbefore June 1 Sales Manager Beam andHarvey Lewistold Blum to see Personnel Manager BobWorrell because Blum's route wasabout tobe discontinuedas schoolswouldsoon close for the summer.They alsoinformed Blum that Worrell had certain plant jobswhich hedesired to offer Blum. When Blumsaw Worrellthe latteroffered him a choice ofjobsin the ice cream room or in thecooler at $2 an hour.However, Worrell encouraged Blumnot to acceptany ofthese becausetheyinvolved longerworking hours, i.e., 48 hours a week,and suggested thatBlum seek employment with Pepsi-Cola or Coca-Cola"wherethey paida commission."Continuing,Worrell men-tioned that Respondent was not a union plant, that he didnot expect it would ever become unionized,and that Re-spondent"had the right to move the people around insidethe plant thebest way they saw fit."Blum insistedtoWorrell it "was about union activities,"and claimed he was next in line for the routeof Trivette,another route driver who had injured his back.Further,Blum admittedtoWorrell hewas not interested in a plantjob. Worrellthen told Blum to see Ralph Beam. When Blumspoke to Beam the former said he knew"itwas union activi-ties," and Blum asked to be laid off or fired.The next day,June 1, Blum was givena layoffslip reading"school routewas discontinued,was offeredJob in theplant...and badattitude."2.Thetermination of Thomas W. FowlerFowler washired by the Company about August 8, 1971,to work in its warehouse.At thattime he was being treatedfor a stomach ulcer, and the Companywas cognizant of this.He became a member of the in-plant organizing commit-163tee of theUnion, and Respondentwas notifiedthereof byletter datedFebruary 22, 1972. (See G.C. Exh.2) In additionhe campaignedfor the Union and "hadcards filled out forit."On one occasion aroundFebruary 18, 1972,Dock Su-pervisor Terry Whichard told him that Whichard "didn'twant [Fowler]or Tim Everhart to be hurtor to lose our jobsoverthe union situation."I findthisdoes not violate Section8(a)(1) ofthe Act. Whichardalso saidthat he thought thatFowler andEverhart had withdrawn theirnames from saidin-plant committeeand added thathe was glad they got offthe committee.In fact Fowler had not withdrawn. This"thought"doesnot contravene the Act.At another time Whichard asked Fowlerand Everhartand the membersof thein-plant committee"what [they]neededand what would be [their] pay rate and [their] bene-fitsto withdrawfromthe union." The groupresponded thattheywanted paidholidays, anincreasein pay, "and morebenefits."About March 16, 1972, a Thursday, when Fowlerreport-ed towork at about 5:30 a.m. he feltsick,i.e.,he wassuffering from an ulcerated stomach.Nevertheless heworked until7 a.m. when he decidedto go home. He soinformed"the boy" with whomhe was working and thenpunched out. Customarilyno supervisor is presentat 7 a.m.,and none wasat work at this timeon thisThursday.The following Monday Fowlerreportedto work at 5:30a.m. Notfinding his timecardin the rack he went to TerryMichaels at the personneloffice at9 a.m. to inquire abouthis card. Michaels repliedthat "theywere getting[Fowler's]clearancepapers fixed up" because Fowler hadleft the jobwithout notifying anyone. When Fowlerasked "what wasthe reason I was beingfired,"Michaels replied it was forfailingto notify anyone when Fowler wenthomeearly thepreviousThursday. In the past Fowler alwayscalled inwhen hestayed outbecause of his ulcerated stomach andinformedTim Everhart, at that timea nonsupervisory em-ployee, that Fowlerwas not comingto work. At notime wasFowlercriticized for so informingEverhartrather than asupervisor.On cross-examination Fowler asserted that Re-spondent at no timeinformedhim "about attendance [orthathe was] expectedto report to workor call in,"and noone told him"anything about walkingoff thejob withoutnotice."However,Fowler didcall in when sick because thiswas his custom;and he did reportto an employee that hewas going home onthe Thursdayin question.3.The terminationof David L. CrosbyCrosbywas hiredon August 31, 1971, byRespondent towork in the milk cooler.He served on the Union's in-plantcommittee. (See G.C. Exh. 2.)He last worked for the Com-pany on Saturday,April 15, 1972. When hereported to workthe followingTuesday,he observed that his timecard wasnot in thebox. Upon askingsupervisor Worrell the reasontherefor,Worrellreplied that it was removed pursuant toorders from Plant Manager Townsend and that Worrell hadnothing to do with it.As Crosbywas leaving the plant he asked Townsend,whom he saw on theway out, whyTownsend"pulled mycard."Townsend replied,"If youlay out a day and youdon't call in or sendword, thatis just part of the Company 164DECISIONS OFNATIONALLABOR RELATIONS BOARDpolicy, and you know you are going to get fired."But Cros-by insisted to Townsend that Townsend fired him "on ac-count of the union."However, Townsend denied this.On one occasion in the pastCrosbymissed a day of workwithout calling in,but his supervisor,HenryRummage, saidand did nothing about it Nor was Crosby reprimanded orwarned for failing to call in for such absence.On the Monday before he was discharged,i.e., the day hemissed work,Respondent calledCrosby'shome,accordingto Crosby,but he was out of town then.When he returnedhome his brother-in-law, who answered the telephone onMonday, informed him of said call. However,on the prioroccasionwhen Crosbymissed a day's work Respondent didnot call him at home.4.Theterminationof Joey BeckRespondent hired Beck about October 1969 as a producereceiver.Later he was transferred to a billing clerk. A fewweeks before he was dischargedin 1972he not only signeda union card but also distributed union cards and handbillsto employees of Respondent.About April 14, 1972, Supervisor Henry Rummage askedemployees Joe Huffman,Frank Owens,and Joey Beck tofollow him upstairs wheretheywere wanted.When Beckarrived there he was ushered into an office where Supervi-sorsWorrell,Rummage, andTownsendwere present withhim. Then Townsend said that on the preceding MondayRummage had asked Beck and employee J. D. Williams tohaul cases but that Beck had refused.As a result"the Com-pany had to shut down."Because it was "costly"to shutdown, according to Townsend, he then and there dis-charged BeckAccording to Beck, on the Monday in question Rummageasked him and J.D. Williams to "help us haul some cases."Beck and Williams "just jokingly" replied they had no timeto do this. Beck also "jokingly" said, "Go on, I am busy."Thereupon Rummage walked away without saying any-thing. Very shortly thereafter, i.e., 3 to 5 minutes later, Wil-liams and Beck did go to the backyard and helpedRummage finish loading the cases.Williams was not fired,but Beck was,for this incident.Further,Beck testified thatthe pure pack department did not shut down at any time onthatMonday.5.Thetermination of Franklin D. OwensOwens was hired by Respondent about 8 months beforeApril 14, 1972, to roll milk on trucks and to load trucks.Later he was assigned to unloading route trucks as theyreturned to the plant. His supervisors were Henry Rum-mage and,for a while,TerryWhichard.The latter was aftera while transferred to another department.Because "pressure"at work became so extensive that he"could not stand it," Owens talked to fellow employeesabout it. As a result in February 1972, he contacted RussellHogan,the representative of the Union who, in turn, in-structed and guided Owens how to organize Respondent'splant.At firstan in-plant organizing union committee wasformed,with Owens being one of the members.(See G.C.Exh. 2.)Later the members of said committee"picked upour union cards." In addition Owens attended two meetingscalled by Respondent and at which Supervisors RichardBlack, Ed Townsend, and Tim Ridge spoke. And from Feb-ruary until his discharge he distributed union handbills toemployees. He was observed performing this latter under-taking by supervisors Terry Whichard and Henry Rum-mage.When these two spoke to him about these handbillshe "just ignored them."As stated elsewhere in this Decision Supervisor Whichardasked Owens to sign a withdrawal application from theUnion (see G.C. Exh. 8), but Owens refused to do so. InApril 1972,Whichard told Owens that a 5.5-percent in-crease was being granted When Owens then observed that"it took the union to wake them up," Whichard replied,"That's right " Sometime in March 1972, Whichard calledOwens at the latter's home one evening to come to the plant.When Owens arrived at the plant Whichard brought him toSupervisors Townsend and Ridge. Ridge promised Owens$3.15 if Owens could induce the employees "to turn back onthe union and stop the union."But Owens refused to acceptthis offer.However,Ridge also added his hands were tiedand he personally could not give anybody anything, butclaimed he could get "them to come across" if the employ-ees would hold off a couple weeks and not turn in theirunion cards. As Owens left Whichard offered him a steaksupper "to get this thing settled." Whichard also said hewould see if he could get the employees "better benefits,insurance,and increase. . .wages."On the morning of about April 14, 1972, when Owensreported to work, supervisor Rummage told Owens andthree other employees to go to Plant Manager Townsend'soffice.When Owens entered it he found Supervisors Town-send,Worrell, and Rummage therein. Then Townsend toldOwens, "I am firingyou forunion activities"and for hand-billing on the job. When Owens stated he would not leaveuntil he received his paycheck Townsend threatened to "callthe law."As a result Owens left. He was soon handed hischeck"in the street." But Owens testified that he did notengage in these activities while on thejob or "on the clock."Later Owens received a termination slip stating that hewas discharged because he "abused Company property."The termination slip about abusing company property relat-ed to the fact that Owens was accused of backing a trucktoo hard into the dock.But this incident was not mentionedby Townsend when he fired Owens. Said truck, a very oldtrash truck without tags or licenses on it,was occasionallyoperated by Owens in the Company's yard. He testified thathe did back the truck into the dock "a little bit harder, notno harder than anybody has ever done it," because his shoe,having become greasy from walking on sour milk, slippedoff the clutch. But the truck had no brakes. Yet no damagewas done to the truck or the dock. In fact others havebacked into the dock much harder than Owens, either dam-aging the truck, or other property, or both.On cross-examination Owens claimed he had the "biggestportion" in starting and runningthe Union'sorganizingdrive at Respondent'splant,but he "needed help" at it.Those who helped him in this respect are employees CliffJones and Warner.But Jones and Warner were not fired.Owens also testified on cross that he solicited employeesduring only when "they were on break" and only on his, and COBLE DAIRY PRODUCTSnot company,time.However, he was accused by manage-mentof doing this during working hours, a fact which hedenied tomanagement.Also, on cross Owens testified thathe was called in on a Wednesday to work hauling crates,that he performed such work all day Wednesday in the rain,and on the next day, Thursday, he was fired. But at no timedid Owens refuse to haul crates when asked to do so.6.Certain evidence bearing onsome dischargesEmployee Thomas Daryl Hughes, who worked for Re-spondent about 6-1/2 or 7 years before he left in early May1972, testified substantially as follows:His regularjob at Coble Dairy was to move trucks aroundthe yard, back them into the dock to be loaded by others,and to drive them away from the docks after they wereloaded. "On numerous occasions" he was asked by his su-pervisor (Henry Rummage) to do work which he, Hughes,"didn't want to do." When so asked he would "tell [thesupervisor] to get lost." However, 15 or 20 minutes later he"would go ahead and do" the work to which he had beenassigned.In addition, he sometimes remained away from work fora day but did not always call in when he so missed goingto the plant. He was not reprimanded, criticized, or warnedfor not calling in under these circumstances, but wouldmerely be asked why he stayed out. Whenever he did callin onsuch occurrences he spoke to whomever answered thetelephone.7.As to alleged8(a)(1)violationsDuring the week of May 8, 1972, Supervisor RichardMurphy asked employee David Foster Owens, a routesalesman, how Owens was going to vote in the election soonto be held in Case 11-RC-3500. Owens replied that he hadnot yet made up his mind. The following week Murphyasked Owens if the latter had made up his mind, but Owensreplied that he was still undecided. Continuing, Murphydescribed how the "men under him .. . were reacting to theunion campaign"; that two of Murphy's men "were activefor the union"; and that Blum was "very active" for theUnion and "would be terminated." Further, Murphy statedtoOwens that those working on school routes would notreceive an increase in their base pay, "to make up for his loss. if the union got in . . . when school was out." AlthoughMurphy's statements depict antiunion hostility, I find theydo not violate Section 8(a)(1) of the Act.Francis E. Barnhill, an employee in the company icecream shipping department, testified that his supervisor,James E. Saunders, a week or 10 days before the electionheld on May 18, 1972, addressed a group composed of allthe employees, about seven in number, of this department.Saunders told the group that they were getting into some-thing they did not know anything about and which theycould not handle; that unions would cause trouble amongthe employees and "misunderstanding between the peopleand the Company"; that, if the Union was voted in, "usuallyitwould cause strikes and plant shutdowns, and things of165that nature"; and that he had "worked under a union andthat it wasn't what everybody thought it was." While I findthat the foregoing remarks of Saunders display union ani-mus, I further find that they contain no promise of benefitsor threat of reprisals. Accordingly, I find that they are notcoercive and are consequently protected as free speech bySection 8(c) of the Act. Hence I find they do not contraveneSection 8(a)(1) of the Act.Riteful Lewis Warner, a group leader on the second shiftin shipping until about September 12, 1972, testified sub-stantially as follows. (Since he not only voted in the electionbut also acted as the Union's observer at it, I find he is nota supervisor within the meaning of the Act.) Prior to thegeneral wage raise of March 1972, he received a raise. Thisoccurred when he quit about 2 years before, and it wasgranted to him to induce him to return. The last generalraise to employees was given about 4 or 5 years before 1972.Nothing in this paragraph contravenes the Act.Warner further testified that in the past he knew of fiveemployees who missed work for a day or more than oneoccasion, yet not one of them was discharged for failing tocall in that they would be out for the day. He also assertedthat employees, including himself, who are caught up intheir work go to the "barbecue center" for 30 to 45 minuteswithout being reprimanded therefor. On such occasions notonly did supervisors observe such conduct without object-ing to it but the employees also "were on the clock" whileat the barbecue center.On another occasion, Respondent's Manager Ridge toldWarner, among other things, that "they had not had a unionat this plant . . . we have checked with our departmentsupervisors and found that people don't want a union, andwe don't need a third party to help operate our business."Although this statement manifests union animus, I find it isnot coercive and, consequently, is not prohibited by Section8(a)(1) of the Act.About the second week in March 1972, Dock SupervisorTerry Whichard asked employee David L. Crosby if FrankOwens talked to Crosby about the union meeting conductedthe night before. This is not coercive. Whichard also at thistime told Crosby that Whichard wanted Owens to tell Cros-by if Owens and Crosby were "going to forget about theunion they are going to pay us $3.00 an hour." Owens waspresent at the time. Respondent was then paying $2 an hour.At another time Whichard told Crosby to forget aboutthe Union and "it would be best ... to go on and forgetabout it since [Crosby] wouldn't have the same benefits thateveryone else did, [Crosby] wasn't involved in it." This is notcoercive, and I so find.The last of March 1972, Crosby attended a meeting calledby Respondent. The others members of the Union's in-plantcommittee also were present. Respondent's Managers Rich-ard Black and Ed Townsend addressed them. Townsendasked them to forget about the Union because the Companycould deal with them without a union. Then he said that hewas going "to make a settlement" with them on "pay raisesand wages." Following this, Black stated that "we are goingto have better insurance than we have."About the third week in March 1972, Supervisor Which-ard told employee David L. Crosby that "after this thingwas over, the union," Whichard was going to take Crosby 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the YMCA and give Crosby a beating. Whichard addedthat he wasn't going to do it dust then because "somebodywould think that it was on account of the union." Thisstatement was offered by the General Counsel only to showunion animus.On one occasion supervisor Whichard told employeeJoey Beck, "I am glad to see that you ain't taking part inwhat is going on." When Beck asked what Whichard meantby this, the latter answered, "You know what the otheremployees are discussing." I find that this is too indefiniteto be considered as an antiunion statement. In any event itis not a statement condemned by Section 8(a)(1) of the Act.SometimeinFebruary 1972, Dock Supervisor HenryRummage discussed the Union with Warner and employeeJoey Beck. I find nothing in it disclosing union animus oramounting to an unfair labor practice. The conversationneed not be repeated here.On another occasion supervisor Whichard told employeeJoey Beck that the Company had dust given all employeesa 5.5-percent increase in wages and inaugurated six paidholidays.While employee Franklin Owens was distributing hand-bills he was observed doing it by Supervisor Terry Which-ard. Later Whichard handed Owens "a form to get ourunion card back," and told Owens that if Owens signed thisform the latter's union card would be returned to him. Ablank copy of this form, in evidence as General Counsel'sExhibit 8, is addressed to the NLRB in Winston-Salem,North Carolina, refers to the Union, mentions that the sub-scriber works for Coble Dairy in Lexington,statesthat thesubscriber recently signed an application for membership inthe Teamsters, and asserts that "I have changed my mindand would like to withdraw my application." AlthoughWhichard asked Owens to sign it the latter refused to do so.Owens also testified that Supervisor Whichard told himto come to manager Tim Ridge's office "at night and of-fered" Owens $3.15 an hour. This resulted from the fact,according to Owens, that his wife spoke to management onbehalf of Owens. As a result, when Owens was called, hewent to the plant, where he met Ridge, Whichard, and PlantManager Townsend. Owens told these supervisors that hiswife was going to the hospital and that he could not afforditon his present pay.SinceMr. and Mrs.Owens in effectasked this raise I find it was not offered as an antiunioninducement.On another occasion, that same evening, Whichard askeda group of employees "what they wanted, and . . . wrotedown on paper" what he was "going to get" for them. Oneof such employees was Owens. As no promise was made inthis conversation I find that it does not transgress Section8(a)(1) of the Act.B. The Company's DefenseHomerM.Ridge,oftencalledTimRidge, isRespondent's division manager.A conspectus of his testi-monyfollows.Respondent does not have extra or sparedriversin the sales department.Employee Glen E. Blumwas employed in said sales department.The Company doeshave school routes,but these are discontinued in the sum-mer.When so discontinued,the employee who served suchroute is moved to another open route "in the branch" if oneis available; otherwise an effort is made to place him in theprocessing plant.In the spring of 1972, Ridge asked that Frank Owensmeet with Ridge, Supervisor Whichard, and Plant Superin-tendent Townsend sometime after 5 p.m., I day after Owensindicated he "wanted to meet with us." Owens, quite upset,claimed that his wife had been very annoyed by receivinganonymous telephone calls, and he, Owens, "was interestedin bringing this thing to a halt, the union activities." Fur-ther,Owens complained that, as his wife had to go to thehospital, he "needed to make more money." Ridge repliedthat, because wages had been frozen, he could not do any-thing at the time, but "we were continuously working toupgrade our benefit program, salaries, and our whole bene-fit program. . . . If you [Owens] and your committee are allsplit up on this thing and are interested in calling a halt tounion activities, get with your committee and discuss it."But neither Ridge nor anyone present offered Owens $3.15an hour or anything else to stop the Union. Nor did Ridgeask Owens to stop the union campaign.As a result of talking to Supervisor Whichard the nextmorning, Ridge met with the Union's in-plant committee.Supervisors Townsend and Black also attended. Townsendtold them their demands "had been passed on to" him, thathe would not recognize the committee as a bargaining com-mittee or agent for the employees, and that "we wouldcontinue to go dust like we were going." He also told themthat "we were continually attempting to upgrade our bene-fits, salaries,and our complete insurance and benefit pro-gram." But no promises were made or offered.Ridge made the decision to discharge employees JoeyBeck and Franklin Owens. During the Union's organizingcampaign Ridge"let pass across his desk"all "normal rou-tine firings"; but "if it involved any of our committee orviolations of a serious nature," he asked that such "bebrought to my office for review." The cases of Owens andBeck were presented to Ridge by Mr. Robbins. SupervisorTownsend was also present.Owens was fired for ramming the "case truck" into theloading dock and, as an employee reported, Owens "hit itagain." In addition Owens, as well as Williamson, Huffman,and Beck, disobeyed Supervisor Rummage's order to helppick up some cases. So Ridge instructed Townsend andRummage to discharge these four employees. But Rum-mage, protesting that, if all left, "we'd have to close downthe plant," requested that Williamson be retained becauseRummage "felt like [Williamson] was intimidated." So Wil-liamson was kept on. However, Ridge did not know whetherWilliamson belonged to the Union or not.In the past the Company has "been on an anniversaryincrease for employees." But the Company had been dis-pleased with this system for some time. Consequently, inOctober or November 1971, the Companywas "in the pro-cess of working up a new wage range, pay scale, for ouremployees," when the intervening wage freeze preventedthe Company from "making further moves." In addition,the Company in 1972 was "also working on paid holidaysfor our employees," before the advent of the Union. As soonas possible thereafter paid holidays were instituted. But theUnion's organizing campaign had nothing to do with such COBLE DAIRY PRODUCTS167paid holidays.As a matter of fact, Ridge said, employees Jones andWarner told him that the paid holidays and the pay increas-es "were in violation of the fair trade practices." Ridgereplied that, as he had heard nothing from the Union and"felt" that the employees were not interested in a union, hewould "put these pay increases and holidays into effect."According to Ridge, when route salesmen are sick, a su-pervisor fills in for such salesmen. However, if it is an ex-tended illness, "we'd probably have to replace the routeman and work him back in somewhere else."Ridge also testified that he first learned of the Union'scampaign at the plant in February 1972, before receivingthe Union's letter in evidence as General Counsel's Exhibit2.Finally, he testified that the Company has a policy onwarning employees but "it's up to each individual supervi-sor."Edward L. Townsend was Respondent's plant manageruntil about May 3, 1972, when he left the Company. Hetestified in substance as follows. Townsend attended a con-ference in Ridge's office with employee Owens, after Mrs.Owens had spoken to Townsend. Supervisor Whichard alsowas present at said conference. Owens complained that hehad financial problems because his father was gravely illand Mrs. Owens was going to the hospital. Owens thencontinued by asserting that, although he "wasn't responsi-ble for starting the union," he "had the ability to stop itbecause he had, the cards in his possession." ThereuponRidge replied that the way to make more money was to doa good job so as to be in a position to be promoted. But noone in the room offered Owens an increase in pay or sug-gested that Owens stop the Union's campaign.The next morning Townsend attended a meeting at whichRidge spoke to the Union's in-plant committee. Amongother things Ridge insisted that he did not recognize thecommittee as representing all the employees and refused toconsider any requests the committee might put to him.Supervisor Michael discussed employee Thomas Fowler'scase with Townsend. Since Fowler was absent without call-ing in, Townsend instructed both Michael and the person-nel department to terminate him. So Michael wrote "quit?"on Fowler's timecard. (See Resp. Exh. 3.) This had beendone to others in similar cases, according to Townsend.Townsend also discharged employees Beck and FranklinOwens after receiving a report on them from ManagerRidge. In said report Ridge made the decision to have themterminated. In discharging Owens, Townsend told him itresulted (a) from "abuse to company equipment" in twice"hitting" the platform when backing up a truck; (b) frominsubordination in failing to obey an order to obtain emptycases, so that "the machine were shut down"; and (c) be-cause Owens "had tried to solicit for the Union while he wason duty on the shipping platform," although Townsend andthe shop superintendent and shipping supervisor had per-sonally warned him previously not to do so.When Townsend discharged employee Beck he told Beckitwas for failing to follow instructions of Supervisor Rum-mage to obtain some cases.Townsend also was present when employee David Cros-by asked his supervisor to change Crosby's job becauseCrosby had a problem in getting to work. Supervisor Tys-inger then told Crosby, in Townsend's presence, that Cros-by would be "let go"unlessCrosby became more dependa-ble in coming to work.Another witness for Respondentis itsplant personnelmanager,RobertWorrell.An adequate summary of histestimony is here set forth. Shortly before Blum's routeclosed for the summer recess of the schools it served, Blumasked Worrell if anyjob was available in the plant. Worrellreplied that three jobs were open, each paying $2 an hourand averaged, "with the hours worked," approximately$450 a month. Blum's average earnings on the school routewere $4.75 an hour.But Blumstated that he had no interestwhatever in any of these three plant jobs and insisted onlyon getting back his job as spare man in theroute salesdivision. Blum further said he would wait 2 days to be calledback tohis salesroute job and, if he did not obtain it in thattime, he would go to the NLRB. Worrell advised Blum that,since Blumhad sales training, he could make more moneyworkingon a salesroute for Pepsi-Cola or Coca-Cola.When an employee is hired Worrell explains to him at thetime that an employee must call in wheneverhe missescoming in on workdays, and that if he fails to do so he isdischarged. He so informed employees Thomas Fowler andDavid Crosby when they were hired.At 7 o'clock in the morning, according to Worrell, agroup leader, Fowler, is in the warehouse, Supervisor Mi-chael is "downstairs," and Supervisors Whichard and Rum-mage are alsoin the plant. Worrell also corroborated whatSupervisor Townsend told employeesOwens and Beckwhen Townsend discharged them.SalesManager RalphBeam insubstance testified as fol-lows for Respondent: In such capacity Beam directs andcontrols the route sales drivers. When any of said drivers areout sick or on vacation a supervisor substitutes for them.But there are no spare or extra route men. Driver Blumworked as such route salesman, but he was not a spare orextraman; he wasa trainee.When school was closed in thesummer of 1972, other route work was neither available, norwas expected to open, for Blum. Accordingly,Beam in-formed Blum of this situation and offered to try to findBlum a job in the plant. In addition Beam toldBlum to seePersonnelManager Worrell. So Blum spoke to Worrell.After conversing with Worrell, Blum told Beam that theplant jobs described by Worrell did not appeal to Blum.On one occasion Beam instructed Blum to remove aunion "Vote Yes" sticker from a company route truck whichBlum drove, but also assured Blum that he,Beam, had noobjection to Blum's attaching such a stickerto Blum's "per-sonal truck."At anothertime Beamreceived a report from employeeJohn Meyers that employees Frank Owens "hit the plat-form" twice with a truck. Beam passed on this informationtoManager Ridge. But Beam didnot investigatethis inci-dent to ascertain the actual facts.Richard Murphy is the Company's wholesale route super-visor. He testified substantially as follows. While riding withemployee Blum "on the last day of the route" Blum toldMurphy that the route "was going to be done away with,school was going out," but Murphy made no reply to this.At no time did Murphy talk about the Union with Blum orFrank Owens or question Blum or Frank Owens about any 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion activities at the plant. However, Murphy did once askemployee Foster Owens what Owens thought about theUnion and asked Owens to vote; but Murphy never toldOwens that Blum would be discharged, or that milk routeswould not be equalized if the Union came in.Route Supervisor E. R. Weaver rode withBlum some-times. On these occasions Blum talked about the Union, butat no time did Weaver interrogate Blum about the Union.TerryWhichard, Respondent's warehouse supervisor,testified substantially as follows. He denies that he ever toldany employee that he did not want such employee to gethurt or lose his job. However, around lunch time one dayat the barbecue center a group of employees requested topresent some grievances to him. Whichard agreed but re-quested that Supervisor Terry Michael also be present. ThatnightWhichard met with said employees in ManagerRidge's office. He listed their complaints and gave this listand their demands to Ridge. See Respondent's Exhibit 4 forthe names of the said employees and their respective indi-vidual demands. As a group such employees wanted insur-ance and paid holidays.Prior to this Whichard was present when Plant ManagerTownsend, at the request of employee Franklin Owens, metOwens in Ridge's office. On this occasion Owens explainedthat a forthcoming operation for his wife placed him infinancial straits. Continuing, Owens mentioned that he pos-sessed "the union cards" and "would like to do away withit."Ridge answered that he could make no promises, but noone there offered Owens $3.15 an hour. At no time didWhichard offer any employee "any benefits in connectionwith the union of any kind."Whichard further testified that, when the warehouse wasoperating, at least one supervisor, and generally seven oreight,was present. (Supervisor Rummage also testified tothis effect.) Nor did he offer employee Crosby $3 an hourto get out of the Union. However, Whichard did refuseCrosby's invitation to go to the "Y" because of the unionthing and I didn't want to break any rules." But Whichardneither asked Crosby to come to the "Y" nor offered to beatup Crosby. And Whichard did not offer employee JoeyBeck any increase in wages or benefits. However, Whicharddid tell some employees that, under the wage freeze, "all thecompany could do" was to give a 5.5-percent increase. Andhe did not offer Owens a steak dinner "to compromiseproblems."Although Whichard admitted he passed out documentsin evidence as General Counsel's Exhibit 8 he did so onlywhen "approached by many members of the plant asking tohave their names withdrawn." But he did not distribute thesame to any employee who did not ask for it. Whichard"guessed"thatcompany officials preparedGeneralCounsel's Exhibit 8; he did not have anything to do with itspreparation.Whichard was present when Supervisor Tysinger told em-ployee Crosby that Tysinger was a little "leary" of havingCrosby work in the cooler because Crosby was not regularin coming to work.Respondent also put in evidence documents showing thatemployees were "separated" for "failing to show for work"or "would not work regular." (See Resp. Exhs. 1 & 2.) How-ever, some of them disclose that such "termination" was"voluntary" while others state it was "involuntary." Andtwo of them state "Employee left job. No word from himas to why," while another reads, "Not reliable."Henry Rummage, Respondent's shipping supervisor,gave testimony substantially as follows. On Monday, April11, 1972, the plant closed down a half hour about 10:30 a.m.for lack of crates. This resulted when employees Joey Beck,J.D.Williamson, and Franklin Owens failed to obey hisorders to assist him in hauling crates. However, after Rum-mage had loaded two-thirds of the crates, i.e., about 10minutes later, these employees did come to assist him. Fourdays later Rummage reported this situation to Plant Manag-er Townsend. On the same day as the foregoing report wasmade Manager Ridge issued an order to discharge theseemployees.These discharges were consummated when Townsendcalled in each of said employees and, in the presence ofRummage, informed each one he was discharged for insu-bordination in not helping Rummage load the crates. Inaddition, Owens was told he was discharged also for "abus-ing company property, soliciting, union activity." But, ac-cording to Rummage, the union activity of Owens was notidentifiedordescribedbyTownsend.However,Williamson's discharge was revoked when Rummage pro-tested he, Rummage, was deprived of "a good portion" ofhis work force by such discharges. Accordingto Rummage,Williamson has since been promoted to group leader.On cross-examination Rummage conceded that employ-ee Daryl Hughes on occasion "in a joking manner" refusedto obey Rummage's instructions but Hughes "always did it[later].He eventually did it." Another there were "possibly"other employees like Hughes who did not at first complywith Rummage's command but subsequently did the workanyway. Neither Hughes nor any ofsuch employees werereported to management by Rummage for such conduct.C. Concluding Findingsand Discussion1.As tothe termination ofGlen E. BlumA critical examination of the record convinces me, and Ifind, that Blum was not terminated for his union activities,that no work was available on his route when it was discon-tinued for the summer recess, and that although he wasoffered work in the plant when such route was discontinuedhe refused such offer.The foregoing finding is based on the entire record. Whileit is true that Respondent entertained union animus andalso committed unfair labor practices, as found elsewhereherein, I nevertheless find that these factors did not proxi-mately contribute to Blum's termination, for I expressly findthat Blum's school route was discontinued for nondiscrimi-natory, economic reasons, and not because he engaged inunion activities.The fact, which I findon crediting Blum,that he engaged in union activity, although it may be con-sidered (and I have not overlooked it) in itself is inadequateto establish that he was terminated for such activity. P. G.Berland Paint City, Inc.,199 NLRB No. 45.It is true, and I find, that Blum told Respondent that hewas next in line for the route of Trivette, another route COBLE DAIRY PRODUCTS169driver who had injured his back. But the record is barren ofevidence that Respondent followed any seniority policy.Hence I am unable to find that declining to offer Trivette'sroute to Blum was induced by discriminatory or antiunionmotives. Nor do I find that Blum was discriminated againstwhen he was discouraged to accept a plant job which wasavailable to him. This is because I find that Respondent wasexpressly told by Blum that he would not take such a joband that Respondent naturally felt that Blum would not behappyin a plant position.Finally, I do not credit the General Counsel's evidencethat a supervisor of Respondent, Richard Murphy, told anemployee, David Owens, that Blum would be discharged.Even if I do credit this evidence patently it establishes noth-ing as the General Counsel's other evidence discloses thatBlum was not discharged. The fact is, as I have found here-in, that Blum turned down the tender of a plant job whenhis school route closed down for the summer.2.The termination of Thomas W. FowlerIt ismy opinion, and I find, that Fowler was dischargedfor engaging in union activity, and that the ground given forhis termination, i.e., leaving the job without notifying any-one, is a pretext to disguise the true reason.Thisultimatefinding is derived from the entire record and the followingsubsidiary findings which hereby find as facts.a.Fowler was active on behalf of the Union. Also he wasa memberof the Union's in-plant organizing committee,and Respondent had knowledge thereof as disclosed byGeneral Counsel's Exhibit 2. As a member of such commit-tee he became a target for employer concern. Patently dis-charging an employee who performs substantial efforts fora union may frustrate or at least effectively retard suchunion's drive to organize a plant. "Obviously the dischargeof a leading union advocate is a most effective method ofundermining a union organizational effort."N.L.R.B. v.Longhorn Transfer Service, Inc.,346 F.2d 1003, 1006 (C.A.5, 1965). This fact may be considered in ascertaining theactual reason inspiring a discharge.Maphis Chapman Corp.v.N.L.R.B.,368 F.2d 298, 304 (C.A. 4, 1966).In this connection it is significant that"Direct evidenceof a purpose to discriminate is rarely obtained, especially asemployers acquire some sophistication about the rights oftheir employees under the Act; but such purpose may beestablished by circumstantial evidence."Corrie Corporationv.N.L.R.B.,375 F.2d 149, 152 (C.A. 4, 1967). "Nowadaysit is usually a case of more subtlety.... "N L.R.B. v.Neuhoff Bros.,375 F.2d 372, 374 (C.A. 5, 1967). Hence it isnot unusual for an employer to stress an employee's real ordoubtful deficiencies to justify a termination prompted byantiunion motives. I find that the foregoing observations ofthe above courts extend to Fowler's discharge.b.Respondent entertained antiunion animus. This alonewill not sustain the General Counsel's burden of proof(N.L.R B. v. Threads, Inc.,308 F.2d I (C.A, 4, 1962)),but it is afactor which may be evaluated in determining the true rea-son for Fowler's discharge.c.Respondent had no rule about notifying supervisorswhen leaving the job. Its contrary evidence is not credited.In any event, I find that if such a rule existed it was notuniformly enforced; and, also, I find it was never called tothe attention of Fowler. Consequently I find that the suddenrevival of said rule to get rid of Fowler connotes that it wasapplied on account of antiunion motives.d.Fowler was precipitately discharged during the heightof the Union's campaign.It isundeniable that mereabruptness of a discharge during a union's drive does notpreclude a discharge from being effected for cause. Cf.Mill-erElectricManufacturing Co. v. N.L R.B.,265 F.2d 225,226-227 (C.A. 7, 1959);Whitcraft Houseboat Division, NorthAmerican Rockwell Corp.,195 NLRB 1046. But I find thatin Fowler's case the suddenness of the decisionto terminatehim, when appraised along with other facts found herein,points to the conclusion that his conduct would not haveresulted in his discharge if he had not been an active propo-nentof the Union at Respondent's plant.And it is true that I may not question the seventy of thepenalty imposed for what I consider a possible minor infrac-tion of Respondent's policies.N.L.R.B. v. United ParcelService,317 F.2d 912, 914 (C.A. 1, 1963). Nevertheless "Themere existence of valid grounds for a discharge is nodefenseto a charge that the discharge was unlawful,unless thedischarge was predicated solely on those grounds, and notby a desire to discourage union activity."N.L.R.B. v. Sym-onsManufacturing Co.,328 F.2d 835, 387 (C.A. 7, 1964).Accord:N L.R.B. v. Murray-Ohio Manufacturing Company,358 F.2d 948, 950 (C.A. 6, 1966). I find that Fowler's allegeddereliction was "seized upon by Respondent to serve a dis-criminatory purpose."N L R. B. v. West Side Carpet Clean-ing Co.,329 F.2d 758, 761 (C.A. 6, 1964).e.Finally, in order to find a discriminatory discharge itis not necessary to find that Fowler's unionactivity was theonly factor responsible for his being terminated.It is suffi-cient to conclude that his discharge was unlawful if hisunion activity was a motivating or substantial ground for hisdischarge notwithstanding that a valid ground may haveexisted for applying disciplinary measures.N.L.R.B. v. Lex-ington Chair Co.,361 F.2d 283, 295 (C.A. 4, 1966). And Iexpressly find that Fowler's union activity was a substantialor motivating-but not necessarily the only-ground for hisdischarge.3.The termination of David L. CrosbyIn Crosby's case I find that he was discharged for hisunion activity and that the reason advanced for terminatinghim, i.e., being absent from work one day without calling in,isa pretext. This ultimate finding is based on the entirerecord and the following subsidiary findings, which I herebyfind as facts.a.Crosby was active on behalf of the Union as he servedon its in-plant organizing committee. And Respondent hadactual knowledge thereof. (See G.C. Exh. 2)b.As found elsewhere herein Respondent displayed anantiunion attitude. Naturally this, without more, will notwarrant a finding that Crosby was discriminatorily dis-charged, and I so rule. But it is a factor which may beevaluated in arriving at the true reason for Crosby's dis-charge.c.Respondent had no policy on absenteeism or, if it had,such was not communicated to Crosby. Evidence of Re- 170DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent inconsistent with this finding is not credited. Inany event I find that Crosby in the past was neither disci-plined nor warned on his failure to call in when absent.Failure to alert an employee that his nonobservance of arule exposed him to the risk of losing his job warrants theinference-and I draw it-that a warning would be given toan employee that he is encountering possible disciplinaryaction by conduct looked upon as objectionable by his em-ployer. I find that the failure to put Crosby on notice underthe circumstances has probative value in arriving at theactual reason for terminating him.E. Anthony & Sons, Inc.v.N.L.R.B.,163 F.2d22, 26-27(C.A.D.C., 1947);N.L.R.B.v.Melrose Processing Co.,351 F.2d 693, 699 (C.A. 8, 1965).And I find that his past failure to call in was overlooked orcondoned.Mid-west Towel & Linen Service,143 NLRB 744,754, enforced 339 F.2d 948 (C.A. 7, 1964).d.Even if Crosby violated a company rule by not callingin this will not aid Respondent if the real motivation for hisdischarge was his union activity. I find that such activitywas the real motivation for Crosby's discharge. Of course itneed not be the only reason, so long as it was a substantialreason for the discharge. For the fact that a valid reasonexists for a discharge will not render the discharge lawful ifitwas also discriminatorily motivated.e.Although Crosby inquired of Personnel ManagerWorrell for a reason for his termination Worrell was unableto give one. "This refusal to tell [Crosby] was a circumstancewhich might `alone. . . be enough to supportan inferencethat the discharge was discriminatory.'"N.L.R.B. v. Mel-rose Processing Co., supra.While it is true that ManagerTownsend later gave Crosby a reason for the latter's dis-charge, the fact remains that Worrell could not or would notoffer one. I find that this warrants the inference, which Idraw, that under the circumstances Crosby was discrimina-torily terminated.N. L. R. B. v. Homedale Tractor Co.,211F.2d 309, 314 (C.A. 9, 1954), cert. denied 348 U.S. 833(1954).4 The terminationof Joey BeckBeck was discharged for unionactivity,and I so find. Inaddition,Ifind that the reason given for his termination,i.e., that he refused toobeySupervisor Rummage's order tohaul cases or crates, is a pretext.Thisultimate finding isbased on the entire record and the following subsidiaryfindings which I hereby find as facts:a.Beck engaged in unionactivity.While no direct evi-dence indicates that Respondent had knowledge thereof Ifind thatthe Companywas aware of his union activity fromthe circumstances attendant upon his discharge."This [cir-cumstantial]evidence raises more than a suspicion of illegalmotivation. Indeed, the onlyplausible inference that can bedrawn from this record is that Respondent did learn of[Beck's] union activities and discharged him for these activi-ties."LongIsland AirportLimousineServiceCorp.,191NLRB 94, enfd.468 F.2d 292 (C.A. 2, 1972).b.Notwithstanding that Beck did not immediately re-spond to Rummage's order,nothing was done about it byRummage.In fact Beckdid complywith said order about10 minutes later.As a matter of fact nothing was done aboutBeck's alleged insubordination until 4 days later when hewas discharged by Townsend. Under thecircumstances Ifind thatBeck'sdereliction was condoned or overlooked.Midwest Towel Service, supraThus I find thatBeck's diso-bedience of Rummage's order did notcauseRespondentany concern, even though Respondent contends it had toclose down the pure pack department for about 30 minutesas a resultthereof,untilitwas ascertained that he wasengagingin union activity.c.Beck was discharged without being given an opportu-nity to explain his alleged misconduct. Failure to offer himan opportunity to defend himself constitutes circumstantialevidence that he was being discriminatorily discharged.d.Beck was abruptly discharged long afterhis allegedmisconduct occurred and contemporaneously with theUnion's organizingcampaign. This circumstance makes op-erative the principle that abruptness, manner,and timing ofa discharge cast light upon theissueof whether an employeewas terminated for cause or whether the reasonassertedtherefor is advanced as a pretext to hide antiunion hostilitybehind a discharge.Arkansas-Louisiana Gas Company, 142NLRB 1083, 1085-1086. "The abruptness of a dischargeand its timing are persuasive evidence as to motivation."N.L.R.B. v.Montgomery Ward & Co,242 F.2d 497, 502(C.A. 2, 1957), cert. denied 355 U.S. 829 (1957).While I recognize that the suddenness of a dischargeduring a union campaign will notper setaint a lawful dis-charge into an unlawful one, I nevertheless find that Beck'sdischarge was inspired by his union activity. "The mereexistenceof valid grounds for a dischargeis nodefense toa charge that the discharge was unlawful... . " N.L.R.B.v.Symons Manufacturing Co., supra.e. It is not essentialthat Beck's union activity be the onlyground for his discharge to find that he was unlawfullyterminated. Such discharge is discriminatory, notwithstand-ing a valid ground may have existed warranting his termina-tion, so long as his union activity was a motivating orsubstantial reason for terminating him. I so find.5.The termination of Franklin D. OwensI find that Owens was discharged for his activity on be-half of the Union. Further, I find that the reasonsassignedfor his discharge, namely, "abusing Company property,"union activity on company time, and refusing an order tohaul crates, are pretexts. This ultimate finding is based onthe entire record and the following subsidiaryfindingswhich I hereby find as facts.a.Owens was a member of the Union's in-plantorganiz-ing committee, and Respondent was cognizantof this. (SeeG.C. Exh. 2.) He also was a very active proponent of theunion movement at the plant, and, under the circumstances,I find that Respondent was aware of this.b.Respondent entertained antiunion hostility, as foundelsewhere herein.c.Owens did not disobey any order to haul crates. Inso-far as Respondent's evidenceis inconsistentwith this find-ing I do not credit it.d.Although Owens engagedin unionactivity at theplant, I find that he did so during nonworking hours. Hencethe ascertain that he engaged in such conduct during work-ing hours is not accurate. Giving a falsereason"warrants COBLE DAIRY PRODUCTS171the inference thatsomeother reason was being concealed... if the employer is indepently shown to have an antiun-ion animus which the discharge would gratify, it may be afair inferencethat this [a discriminatory motive] was thetrue reason."N.L.R B v. Joseph Antell, Inc., supra.e.Owens was discharged about 4 days after his allegedabuse of company property. Hence I find this conduct wasoverlooked, condoned, or disregarded. Resurrecting it dayslater is someindication that a discriminatory motive lurkedbehind his termination.f.Owens was abruptly discharged during the Union'scampaign. This alone proves nothing. But it may be consid-ered. It indicates, and I find, that his union activity, ratherthan his alleged misconduct, caused him to lose his job.g.No fair and objective investigation was conducted byRespondent to ascertain whether Owens in fact did abusecompany property, a truck, by allegedly intentionally back-ing it into a loading dock Nor was Owens permitted todefend himself by giving him an opportunity to present hisversion of this incident. Failure to make a fair investigationof an employee's alleged misconduct is evidence of a discn-minatoryintent,especiallywhen viewed in the light ofRespondent's hostility of the Union on whose behalf theemployee was active.Norfolk Tallow Co., Inc.,154 NLRB1052, 1059.h. I have followed the rule that it is not enough to showthat the Employer opposes or dislikes unions.WellingtonMill v. N. L. R. B.,330 F.2d 579, 586-587 (C.A. 4, 1964), cert.denied 379 U.S. 882 (1964). However, I find that, on theentire record herein, it has,been shown that Respondent'santipathy to the Union is proximately linked with the dis-charge of Owens.And it is not necessary to find that Owens was dischargedonly for discriminatory reasons to render such dischargelawful. Even if lawful cause existed for such discharge it isnevertheless an unlawful discharge if a substantial or moti-vating reason therefor was discriminatory. I so find.6.The alleged 8(a)(1) violationsSupervisors Murphy, Wiles, and Weaver asked employeeBlum, eachat differenttimes,if there were enough employ-ees to support the Union, whether any in thesalesdepart-ment were supporting the Union, whether Blum had signeda union card, and what transpired at union meetings. Addi-tionally,Wilkes also asked Blum whether Blum had been tounionmeetingsand had distributed union cards.Respondent's evidence inconsistent with the foregoing isnot credited. I find that such interrogation is coercive andtherefore contravenes Section 8(a)(1) of the Act.On one occasion Supervisor Whichard asked employeesFowler and Everhart and the members of the in-plant com-mitteewhat was needed in "pay rate" and "benefits" toinduce them to withdraw from the Union. Respondent'sevidence not consonant with this is not credited. I find thatthis is a promise of benefit forbidden by Section 8(a)(1) ofthe Act. Whichard also asked employee Franklin Owens tosigna withdrawal application from the Union. Whichard'sdenial isnot credited. I find this is forbidden by Section8(a)(1) of the Act. At anothertimeWhichard said to Owensthat Whichard would try to get Respondent to obtain betterbenefits, insurance, and wages. I find this is not a promiseof benefit and accordingly does not transgress Section8(a)(1) of the Act.Whichard once told employee Crosby that Crosby andOwens would receive $3 an hour to forget the Union.Whichard's denial is not credited. This is a promise of bene-fit interdicted by the Act.Manager Townsend told a group of employees whichincluded Crosby that Respondent intended to raise wagesand "have better insurance." This is a promise of benefitcondemned by the Act.Manager Ridge once promised Franklin Owens $3.15 anhour if Owens could induce employees to repudiate theUnion. I find this is a promise of benefit proscribed bySection 8(a)(1) of the Act.On one occasion Supervisor Whichard told employeeJoey Beck that the Company had just given all employeesa 5.5-percent wage increase and inaugurated six paid holi-days. Since this occurred during the Union's campaign, andno announcement before said campaign was made concern-ing the possibility that such benefits were being considered,I find this is the conferring of benefits intended to discour-age interest in or sympathy for the Union.On March 16, 1972, Respondent granted its employees,as testified to by Division Manager Black, whom I credit onthis branch of the case, a general increase of 5.5-percent andsix paid holidays. I find this occurred during the Union'scampaign without prior announcement to employees thatsuch was being considered. Accordingly I find that thisaction violates Section 8(a)(1) of the Act.7.Rules of law followedIn making the findings of fact set forth above I have beenguided by certain principles of law here briefly delineated.The burden of proof rests upon the General Counsel toestablish the allegations of the complaint, and this burdenat no time shifts. Hence there is no burden on the Respon-dent to disprove any of the allegations of the complaint.Further, the failure of the Respondent to establish any oneor more of its defenses does not constitute affirmative evi-dence aiding the General Counsel in sustaining his burdenof proof.N.L.R.B. v. Harry F. Berggren & Sons, Inc., 406F.2d 239, 246 (C.A. 8, 1969), cert. denied 396 U.S. 823(1969);Council of Bagel and Bialy Bakeries,175 NLRB 902,903.Finally, as noted above I have resolved some credibilityissues againstthe Respondent in that I have not credited iton certain aspects of the case. But this does not amount toaffirmative evidence capable of supporting or establishingthe General Counsel's obligation to prove his case.Guinanv.Famous Players,167 N.E. 235, 243 (Mass.). "The meredisbelief of testimony establishes nothing."N.L.R.B. v. Jo-seph Antell, Inc., supra.Cf.N.L.R.B. v. Walton Manufactur-ing Co.,369 U.S. 404, 408 (1962), where the Supreme Courtstatesthat if a witness "is fabricating ... there [may be] noalternative but to assume the truth of what he denies." Inmy opinionWalton, supra,is inapplicable to the instant case,and I so rule. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThose activities of Respondent set forth in section III,above, found to constitute unfair labor practices, occurringin connection with its operations described in section I,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V THE REMEDYAs Respondent has been found to have engaged in cer-tain unfair labor practices, I shall recommend that it beordered to cease and desist therefrom and that it take specif-ic action, as set forth below, designed to effectuate the poli-cies of the Act.In view of the fact that Respondent unlawfully dis-charged Beck, Owens, Crosby, and Fowler, it will be recom-mended that it be ordered to offer each of them immediateand full reinstatement to his former position or, if such isnot available, one which is substantially equivalent thereto,without prejudice to the seniority and other rights and privi-leges of each. It will also be recommended that each bemade whole for any loss of earnings suffered by each.In making whole the four above-mentioned dischargeesRespondent shall pay to each a sum of money equal to thatwhich he would have earned as wages from the date he wasterminated to the date of reinstatement or a proper offer ofreinstatement, as the case may be, less his net earningsduring such period. Such backpay, if any, is to be computedon a quarterly basis in the manner provided inF W. Wool-worth Company,90 NLRB 289, with interest thereon at 6percent per annum calculated according to the formula pre-scribed inIsis Plumbing & Heating Co.,138 NLRB 716. Itwill also be recommended that Respondent preserve andmake available to the Board or its agents, upon reasonablerequest, all pertinent records and data necessary to aid inanalyzing and determining whatever backpay, if any, maybe due. Finally, it will be recommended that Respondentpost appropriate notices.The unfair labor practices found herein go "to the veryheart of the Act."N.L.R.B. v. Entwhistle Mfg. Co.,120 F.2d532, 536 (C.A. 4, 1941). Accordingly, the Board's Ordershould be comprehensive enough to prevent further infrac-tion of the Act by Respondent in any manner. I shall sorecommend. Cf.R & R Screen Engraving, Inc.,151 NLRB1579, 1587.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.The Unionis a labor organization within the meaningof Section2(5) of the Act.2.Respondent is an employer within the meaning of Sec-tion 2(2), and is engaged in commerce as defined in Section2(6) and(7), of the Act.3.By engaging in the conduct set forth in this paragraphRespondent has committed unfair labor practices forbiddenby Section 8(a)(1) of the Act.(a)Coercively interrogating employees regarding theirand other employee's union membership, desires, and activ-ities.(b) Promising increase in wages and other benefits toemployees to discourage membership in, interest in, or ac-tivities for, the Union.(c)Requesting employees to withdraw from the Union,or to revoke the union authorization cards or membershipin the Union.(d)Granting to employees wage increases, paid holidays,and other benefits to discourage membership in, interest in,or activities for, the Union.4.By discrimination in regard to the tenure of employ-ment of Joey Beck, Franklin Owens, David L. Crosby, andThomas Fowler, thereby discouraging membership in theUnion, a labor organization, Respondent has engaged inunfair labor practices condemned by Section 8(a)(3) and (1)of the Act.5.The above-described unfair labor practices affectcommerce within the contemplation of Section 2(6) and (7)of the Act.6.Respondent has not committed any other unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER'Respondent, its officers, agents, successors, and assigns,shall.1.Cease and desist from:(a)Discouraging membership in the Union, or any otherlabor organization, by discharging employees or otherwisediscriminating in any manner in respect to their tenure ofemployment or any term or condition of employment.(b)Coercively interrogating employees concerning theirand other employees' union membership, activities, and de-sires.(c)Promising increases in wages or other benefits to em-ployees to discourage membershipin, interestin, or activi-tiesfor, the Union or any other labor organization.(d)Requesting employees to withdraw from the Union,or to revoke union authorization cards or membership in theUnion.(e)Granting to employees wage increases, paid holidays,and other benefits to discourage membershipin, interest in,or activities on behalf of, the Union or any other labororganization.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise or enjoyment of rightsguaranteed to them by Section 7 of the Act.2.Take the following action designed to effectuate the1 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes COBLE DAIRY PRODUCTSpolicies of the Act:(a)Offer Joey Beck, Franklin Owens, David L. Crosby,and Thomas Fowler immediate and full reinstatement eachto his former position or, if such no longer exists, to asubstantially equivalent one, without prejudice to the sen-iority and other rights and privileges enjoyed by each, andmake each whole for any loss of pay he may have sufferedby reason of Respondent's discrimination against him, withinterest at the rate of 6 percent, as provided in the sectionabove entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords and reports and all other records necessary to ascer-tain the amount, if any, of backpay, due under the terms ofthis recommended Order(c)Post at its premises at Lexington, North Carolina,copies of the notice marked "Appendix." 2 Copies of saidnotice, to be furnished by the Regional Director for Region11, after being signed by a duly authorized representative ofRespondent, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(d)Notify the Regional Director for Region 11, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not found herein.REPORT ON OBJECTIONS TO ELECTIONObjection I alleges that "The employer granting a 5.5%wage increase to all employees on March 16, 1972, after the2 In the eventthe Board's Order is enforced by a judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelationsBoard" shall be changed to read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing anOrder of the National LaborRelations Board "173petition had been filed by the Union." Admittedly this in-crease was granted. Since this occurred the day before thepetition was filed on March 17, I find this objection is notwell taken. Accordingly, I recommend that the Board over-rule this objection.Objection 3 states "The employer dischargingmembersof the organizing committee on or about April 14, 1972,Case No. 11-CA-4901." As recited above, I have found thatFranklin Owens, David Crosby, and Thomas Fowler, allmembers of said committee, were illegally discharged afterMarch 17, 1972, and before the election was held on May18, 1972. Having so found, I further find that said dis-charges interfered with a free election. Accordingly I recom-mend that this objection be sustained.The text of Objection 5 reads "The coercion by the em-ployer of employees serving on the organizing committee,who were known to be supporter of the Union." Since thedischarges mentioned in the preceding paragraph were dis-criminatory, I find that they constituted coercion. It is there-fore unnecessary to ascertain whether members of thecommittee were coerced by other conduct of the Employer.And I find that said coercion impaired the right of employ-ees to be free of restraint in the election. So I recommendthat this objection be sustained.Objection 6 alleges that "By these and other acts, theemployer interfered with the free choice of voters and in-serted an atmosphere which precluded a fair election." Asfound above Joey Beck was discriminatorily dischargedduring the critical period. I find this infringed upon a fairelection. Hence I need not inquire whether any additional"other act," not specified in this objection, also interferedwith a free election being held. Accordingly, I recommendthat this objection be sustained.Since some of the objections have been found to be meri-torious I recommend, on the basis thereof, that the electionbe set aside and a new election be conducted when it hasbeen determined that a free election can be held. This rec-ommendation is made to the Board inasmuch as the Re-gional Director's order consolidating the cases provides thatCase I1-RC-3500, the representation case, "be transferredand continued before the Board."